8 F.3d 822
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff-Appellant,v.John R. NEWHART, Sheriff;  Chesapeake City Jail,Defendants-Appellees.
No. 92-7137.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  October 19, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-542-R)
Jack Ray Vigue, Appellant Pro Se.
Mark Douglas Stiles, Willcox & Savage, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Jack Ray Vigue appeals from the magistrate judge's orders granting summary judgment to Defendants on twenty-one claims and dismissing the remainder of his 42 U.S.C. § 1983 (1988) claims after a hearing.*  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm the magistrate judge's orders denying relief under § 1983.  Vigue v. Newhart, No. CA-91-542-R (E.D. Va.  Sept. 3 and Nov. 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 All parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West Supp. 1992)